Citation Nr: 0928372	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether a timely Notice of Disagreement (NOD) was filed 
regarding the Department of Veteran's Affairs Regional Office 
(RO) decision of July 8, 2003, that denied entitlement to 
service connection for Type II diabetes mellitus and 
secondary conditions including coronary artery disease, 
impotency and skin rash.  

2.  Entitlement to service connection for Type II diabetes 
mellitus and secondary conditions including coronary artery 
disease, impotency and skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from July 1972 to May 1976, 
and a period of active duty for training from August 1971 to 
February 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In a VA Form 9 Substantive Appeal received at the RO in July 
2005, the Veteran indicated that he would like to be 
scheduled for a Board hearing.  In February 2007 
correspondence, the Board requested that the Veteran clarify 
the type of Board hearing he sought.  The correspondence 
indicated that if the Veteran did not respond, the hearing 
request would be considered withdrawn.  No response has been 
received, and the hearing request is considered withdrawn.  

The issue of en entitlement to service connection for Type II 
diabetes mellitus and secondary conditions including coronary 
artery disease, impotency and skin rash is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

The Board notes that the RO issued a decision denying 
entitlement to service connection for an eye disorder in July 
2003.  Although the Veteran filed a timely notice of 
disagreement with this decision, and a statement of the case 
(SOC) was issued in February 2006, the Veteran did not 
perfect an appeal with this determination, and it is thus not 
before the Board.  





FINDINGS OF FACT

1.  The RO issued a rating decision on the issue of 
entitlement to service connection for diabetes mellitus and 
associated coronary artery disease, impotency and skin rash 
as a result of exposure to ionizing radiation in November 
2002; the Veteran submitted a statement in December 2002 
along with additional medical evidence asking the RO to 
"reconsider" its November 2002 decision.  

2.  The RO issued a rating decision confirming and continuing 
the denial of the issue of entitlement to service connection 
for diabetes mellitus and associated coronary artery disease, 
impotency and skin rash as a result of exposure to ionizing 
radiation in March 2003; the Veteran submitted a statement in 
March 2003 asking that the RO review the December 2002 
submissions and the medical evidence of record, and schedule 
the Veteran for an examination.  

3.  The RO issued a rating decision confirming and continuing 
the denial of the issue of entitlement to service connection 
for diabetes mellitus and associated coronary artery disease, 
impotency and skin rash in July 2003 and informed the Veteran 
that he had one year from the date of the letter to appeal 
this decision; the Veteran submitted a notice of disagreement 
(NOD) in March 2004.  


CONCLUSION OF LAW

A notice of disagreement, with respect to the July 2003 
decision denying service connection for diabetes mellitus and 
associated coronary artery disease, impotency and skin rash 
was timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.301, 20.302, 20.304, 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant 
case, the jurisdictional issue is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The appellant filed a claim for service connection for 
diabetes mellitus due to ionizing radiation and associated 
coronary artery disease, impotency and skin rash in May 2002.

The RO issued a rating decision in November 2002 denying the 
claim.  A notice of decision was sent to the Veteran in 
December 2002.  The appellant was provided an appellate 
rights statement and informed he had one year to appeal the 
decision.

The Veteran submitted a statement in December 2002 along with 
additional medical evidence asking the RO to "reconsider" 
its November 2002 decision.  

The RO issued a rating decision confirming and continuing the 
denial of the issue of entitlement to service connection for 
diabetes mellitus and associated coronary artery disease, 
impotency and skin rash as a result of exposure to ionizing 
radiation in March 2003.  A notice of decision was sent to 
the Veteran in March 2003.  The appellant was provided an 
appellate rights statement and informed he had one year to 
appeal the decision.  

Thereafter, the Veteran submitted a statement in March 2003 
asking that the RO review his December 2002 submissions and 
the medical evidence of record, and schedule the Veteran for 
an examination.  

The RO issued a rating decision confirming and continuing the 
denial of the issue of entitlement to service connection for 
diabetes mellitus and associated coronary artery disease, 
impotency and skin rash in July 2003 and in a notice letter 
dated that month informed the Veteran that he had one year to 
appeal this decision.  

The Veteran submitted a document disagreeing with the denial 
of service connection for these disabilities, styled as a 
notice of disagreement (NOD) in March 2004.  

Thereafter, the RO informed the Veteran that his March 2004 
NOD was not timely filed.  The Veteran disagreed with this 
finding in July 2004.  

In a February 2005 rating decision, the RO denied service 
connection for diabetes mellitus and secondary conditions 
coronary artery disease, impotency and skin rash due to 
herbicide exposure based on a finding that there was no 
evidence of Vietnam service.  

A SOC issued in May 2005 addressed the issue of whether the 
Veteran filed a timely appeal with the July 2003 rating 
decision denying service connection for diabetes and related 
coronary artery disease, impotency and skin rash.  
Thereafter, the Veteran filed a timely substantive appeal in 
July 2005 with that issue.  

A SSOC issued in February 2006 addressed the issue of whether 
a timely appeal had been received in the matter of the denial 
of service connection for diabetes and related coronary 
artery disease, impotency and skin rash.  

In August 2006 correspondence, the Veteran argues his case on 
the merits and observes in essence that since his claims 
folder was either lost or destroyed by VA his claim should be 
reviewed more thoroughly.  The Board is mindful that when a 
veteran's records have been lost or are otherwise 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In June 2009 written argument, the Veteran's accredited 
service representative cites to the wording in the July 2003 
notice letter and argues that the VA is required to accept 
the March 2004 NOD as a valid NOD with the July 2003 rating 
decision.  Under the circumstances of this case and for the 
following reasons, the Board agrees.

The Board notes that appellate review will be initiated by a 
NOD and completed by a substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  In addition, 
a NOD shall be filed within one year from the date of the 
mailing of notice of the result of initial review or 
determination.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a) (2008).  Such notice must be in writing and be 
filed with the activity which entered the determination, 
usually referred to as the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 7105(b)(1); 38 C.F.R. §§ 20.201, 
20.300 (2008).  A NOD postmarked before the expiration of the 
one-year period will be accepted as timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305 (2008).  Further, 
the NOD may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(2007).

The threshold question to be answered is whether the 
appellant submitted a timely and valid NOD.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2008); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

An NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ), 
i.e. the RO; (2) be filed in writing; (3) be filed with the 
AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the 
claimant or the claimant' s authorized representative.  While 
special wording is not required, an NOD must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

In this case, the Board finds that the letter received at the 
RO in March 2004 from the appellant is a valid NOD to the 
July 2003 decision.  This statement was submitted to the RO, 
it expressed a dissatisfaction with the RO's decision by 
specifically stating he disagreed with the decision and 
intended it to be a NOD, and provided a reason as to why he 
disagreed with the decision.  

Even though the Board is mindful that the letter from the 
appellant received at the RO in March 2004 would not have 
been timely filed with respect to the November 2002 or March 
2003 rating decisions, the Board finds that the clear 
unambiguous wording on the July 16, 2003, letter to appellant 
informed him that he had "one year from the date of this 
letter to appeal the decision."  It would be unfair to 
conclude the NOD was not valid under the unique circumstances 
of this case.  

The Board finds that the appellant has submitted a timely NOD 
as to the claim for entitlement to service connection for 
diabetes mellitus and related coronary artery disease, 
impotence and skin rash.


ORDER

A notice of disagreement with a July 2003 rating decision 
denying service connection for diabetes mellitus and related 
coronary artery disease, impotence and skin rash was timely 
filed.


REMAND

As stated above, in March 2004, VA received a timely notice 
of disagreement with regard to the July 2003 rating decision 
denying service connection for diabetes mellitus and related 
coronary artery disease, impotence and skin rash.  The RO did 
not issue a statement of the case at that time.  A statement 
of the case should have been issued on the merits.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  As the Board has 
determined that a timely NOD was filed, the RO must reassess 
the issues and issue a supplemental statement of the case.  
In addition, outstanding treatment records and a VA 
examination should be obtained. See 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding records of 
treatment received by the Veteran from VA 
and non-VA medical providers for the 
disabilities at issues should be 
obtained.

2.  Sayeed Ahmed, M.D., should be 
contacted and asked to identify the 
specific elevated glucose levels prior to 
1987 which he opined were an indication 
of diabetes mellitus 

3.  The Veteran should be scheduled for a 
VA examination by an appropriate 
specialist to identify the onset of the 
Veteran's diabetes. The claims folder 
should be made available to the examiner 
in conjunction with the examination. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should be provide an 
opinion as to the likelihood that 
diabetes mellitus had its onset in 
service, was manifested within one year 
thereafter, or is otherwise related to 
service. Attention is directed to the eye 
condition for which the Veteran received 
treatment in 1977. Reasons and bases for 
all conclusions should be provided. 

4.  The AOJ should readjudicate and issue 
a supplemental statement of the case 
regarding the issues of entitlement to 
service connection for diabetes mellitus 
and related coronary artery disease, 
impotence and skin rash.

5.  The appellant is informed that he has 
60 days within which to answer the 
supplemental statement of the case.  If 
upon completion of the above action the 
decision remains adverse, the case should 
be returned, if necessary, after 
compliance with requisite appellate 
procedures. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


